Sharpstein, J.
Appellants, who style themselves “ proponents of the last will and testament of James H. Backus, deceased,” appeal from a judgment entered May 29, 1890, refusing probate to said will.
The notice of appeal is dated May 25,1891, and on that day was served. Section 1715 of the Code of Civil Procedure provides'that the appeal in such a case must be taken within sixty days after the order, decree, or judgment is entered. This appeal was not taken until nearly a year afterwards, and counsel for respondent claim in their points and authorities that it should be dismissed. The question has been repeatedly before this court, and it has uniformly been held that such appeals must be taken within the time prescribed by section 1715 of the Code of Civil Procedure. (Estate of Burns, 54 Cal. 223; In re Grider, 81 Cal. 574; In re Wiard, 83 Cal. 619; In re Fisher, 75 Cal. 523; Estate of Harland, 64 Cal. 379; Estate of Burton, 64 Cal. 428; In re Sanderson, 74 Cal. 199.)
Appeal dismissed.
De Haven, J., and McFarland, J., concurred.